DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 3 and 15 recite “a cutting portion” which lacks antecedent basis in the specification.  The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description.  [see MPEP 2111.01 and 2173.05(a)]. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “output device” and “controller” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an output device” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 15,
	Lines 1-2 recite “wherein the auxiliary coupling protrusion defines a cutting portion at the bottom portion of the tub to thereby define the discharge opening” which a portion of the auxiliary coupling protrusion located at the bottom portion of the tub is cut to thereby define the discharge opening”, as supported by [¶0025] of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 12-15, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013113391A1 to Juckemoller et al. (hereafter “Juckemoller”, Machine Translation provided for citation).
Regarding claim 1,

a first case (31) and a second case (4) that are welded to each other, each of the first case and the second case defining a portion of the washing space and a portion of an outer appearance of the tub (2) [Fig. 2; ¶0023]; 
a first coupling surface (33) that extends along a circumference of the first case and that faces the second case; 
a second coupling surface (41) that extends along a circumference of the second case, that faces the first case, and that is coupled to the first coupling surface; and 
a coupling protrusion (8-10) that protrudes from the first coupling surface toward the second coupling surface and that extends along the first coupling surface, the coupling protrusion comprising a protruding end portion welded to the second coupling surface [Fig. 2; ¶0025-¶0027], 
wherein the coupling protrusion comprises: 
a main coupling protrusion (9) that extends along the first coupling surface (33), and 
an auxiliary coupling protrusion (8) disposed radially outward of the main coupling protrusion and spaced apart from the main coupling protrusion to thereby define a protrusion space (11) between the auxiliary coupling protrusion and the main coupling protrusion [Fig. 2; ¶0028], and 

Regarding claim 2,
Juckemoller discloses the tub of claim 1, wherein the discharge opening (12-14) is defined at a bottom part of at least one of the first coupling surface (33) or the second coupling surface and is disposed between the main coupling protrusion (9) and the auxiliary coupling protrusion (8) [Fig. 2; ¶0029].  
Regarding claim 3,
Juckemoller discloses the tub of claim 1, wherein the auxiliary coupling protrusion (8) defines a cutting portion (at 11) at the bottom portion of the tub to thereby define the discharge opening (12-14) [Fig. 2; ¶0029].  
Regarding claim 8,
Juckemoller discloses the tub of claim 1, wherein one of the first case or the second case defines a front portion of the tub, and the other of the first case or the second case defines a rear portion of the tub, 
wherein the first coupling surface (33) extends radially outward from the circumference of the first case (31), and 
wherein the second coupling surface (41) extends radially outward from the circumference of the second case (4) [Fig. 2; ¶0025-¶0027].  
Regarding claims 9-10,
Juckemoller discloses the tub of claim 8, further comprising: 

wherein the constraining protrusion is disposed in a first region of the second coupling surface (at bottom of 41 in Fig. 2) located radially inward of the main coupling protrusion (9) and spaced apart from the main coupling protrusion [see Fig. 2; ¶0025-¶0027].  
Regarding the recitation “a constraining protrusion… configured to limit a spread of a welding residue generated during welding of the coupling protrusion within a gap between the first coupling surface and the second coupling surface”, this recitation is a statement of intended use which does not patentably distinguish over the cited prior art since Juckemoller meets all the structural elements of the claim and is capable of performing said intended use if so desired.  [See MPEP 2114].
Regarding claim 12,
Juckemoller discloses the tub of claim 1, wherein the discharge opening (12-14) passes through at least one of the first coupling surface (33) or the second coupling surface, and is defined between the main coupling protrusion (9) and the auxiliary coupling protrusion (8) [Fig. 2; ¶0029].  
Regarding claim 13,
Juckemoller discloses a washing machine comprising: 
a cabinet (1) that defines an inner space therein; 

a drum (5) rotatably disposed in the tub and configured to receive laundry [Fig. 1; ¶0023], 
wherein the tub comprises:
a first case (31) and a second case (4) that are welded to each other, each of the first case and the second case defining a portion of the washing space and a portion of an outer appearance of the tub (2) [Fig. 2; ¶0023]; 
a first coupling surface (33) that extends along a circumference of the first case and that faces the second case; 
a second coupling surface (41) that extends along a circumference of the second case, that faces the first case, and that is coupled to the first coupling surface; and 
a coupling protrusion (8-10) that protrudes from the first coupling surface toward the second coupling surface and that extends along the first coupling surface, the coupling protrusion comprising a protruding end portion welded to the second coupling surface [Fig. 2; ¶0025-¶0027], 
wherein the coupling protrusion comprises: 
a main coupling protrusion (9) that extends along the first coupling surface (33), and 
an auxiliary coupling protrusion (8) disposed radially outward of the main coupling protrusion and spaced apart from the main coupling protrusion to 
wherein the tub defines a discharge opening (12-14) at a bottom portion of the tub, the discharge opening being in communication with the protrusion space and connected to an outside of the tub [Fig. 2; ¶0029].  
Regarding claim 14,
Juckemoller discloses the tub of claim 13, wherein the discharge opening (12-14) is defined at a bottom part of at least one of the first coupling surface (33) or the second coupling surface and is disposed between the main coupling protrusion (9) and the auxiliary coupling protrusion (8) [Fig. 2; ¶0029].  
Regarding claim 15,
Juckemoller discloses the tub of claim 13, wherein the auxiliary coupling protrusion (8) defines a cutting portion (at 11) at the bottom portion of the tub to thereby define the discharge opening (12-14) [Fig. 2; ¶0029].  
Regarding claim 22,
Juckemoller discloses the tub of claim 13, wherein the cabinet (1) defines an entrance (at 6) at a front surface of the cabinet, the entrance being configured to introduce laundry to the drum, 
wherein each of the tub (2) and the drum (5) defines an aperture configured to communicate with the entrance, and 
wherein the first case (31) defines a front portion of the tub facing the entrance, and the second case (4) defines a rear portion of the tub away from the entrance [see Fig. 1; ¶0023-¶0024].  
Regarding claim 24,
Juckemoller discloses the tub of claim 13, wherein the discharge opening (12-14) passes through at least one of the first coupling surface (33) or the second coupling surface, and is defined between the main coupling protrusion (9) and the auxiliary coupling protrusion (8) [Fig. 2; ¶0029].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 16-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Juckemoller as applied to claims 3, 15, and 22 above, and further in view of US Pub. 2018/0038035 to Bigelow et al. (hereafter “Bigelow”).
Regarding claims 4-5 and 16-17,
Juckemoller discloses the tub of claims 3 and 15, but does not explicitly teach that the bottom portion of the tub comprises a water collecting portion that is recessed downward from the first case or the second case.  However, Bigelow similarly discloses a washing machine having a tub (14) comprising a first case (54) and a second case (52), wherein a bottom portion of the tub comprises a water collecting portion (30) that is recessed downward from the first case or the second case and that is configured to collect washing water supplied into the tub, the water collecting portion comprising a 
	Therefore, in the modified tub of Juckemoller in view of Bigelow, the first coupling surface (Juckemoller: 33) comprises a lower-side linear portion that is disposed at the water collecting portion, that extends along the bottom surface of the water collecting portion in a widthwise direction that is orthogonal to an axial direction extending through the first case and the second case, and wherein the main coupling protrusion and the auxiliary coupling protrusion are disposed on the lower-side linear portion and extend linearly along the widthwise direction.  
Regarding claim 23,
Juckemoller discloses the tub of claim 22, but does not explicitly teach that one of the first case or the second case defines a water drain hole that is spaced apart from the discharge opening in a front-rear direction and that is configured to discharge washing water to an outside of the cabinet, although the existence of such a water drain hole is seemingly inherent or implicit to allow for draining of the tub.  Such a water drain hole is old and well known in the art and the inclusion of such a feature would be within ordinary level of skill in the art.  For example, Bigelow similarly discloses a washing machine having a tub (14) comprising a first case (54) and a second case (52), wherein a bottom portion of the tub defines a water drain hole (at 30) that is spaced apart from .

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Juckemoller as applied to claim 13 above, and further in view of US Pub. 2007/0285261 to Lee (hereafter “Lee”).
Regarding claim 20,
Juckemoller discloses the tub of claim 13, further comprising a base that defines a bottom surface of the cabinet, but does not explicitly teach a leakage detecting sensor, controller, and output device in the configuration defined by claim 20.  However it is old and well known in the art for such a washing machine to include a leakage detecting sensor disposed at a base as claimed.  For example, Choi similarly discloses a washing machine comprising: a base (54) that defines a bottom surface of the cabinet (52) [Fig. 2; ¶0040]; a leakage detecting sensor (100) disposed at the base and configured to detect water leakage based on contacting washing water discharged from the tub [Fig. 2; ¶0042]; an output device (not shown) disposed on the cabinet and configured to output information [see ¶0073]; and a controller (not shown) configured to receive a leakage signal from the leakage detecting sensor and output an alarm through the output device based on the leakage signal [¶0039, ¶0072-¶0073].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to 
Regarding claim 21,
Juckemoller in view of Lee discloses the tub of claim 20, wherein Juckemoller further teaches: a guide member (13) that extends from the discharge opening toward the leakage detecting sensor and that is configured to guide washing water discharged through the discharge opening to the leakage detecting sensor [Fig. 2; ¶0029].  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-15, 22, and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-14 of copending Application No. 16/684,221 to Lee et al. (reference application, hereafter “Lee”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1,

Regarding claim 2,
	The claimed features of the discharge opening are anticipated by claim 1 of Lee.
Regarding claim 3,
	The claimed features of the discharge opening are anticipated by claim 1 of Lee.
	Regarding claim 8,
	The claimed features of the first and second coupling surfaces are anticipated by claim 8 of Lee.
Regarding claim 9,
	The claimed features of the constraining protrusion are anticipated by claim 9 of Lee.
Regarding claim 10,
	The claimed features of the constraining protrusion are anticipated by claim 10 of Lee.
Regarding claim 11,
	The claimed features of the guide protrusions are anticipated by claim 11 of Lee.
Regarding claim 12,
	The claimed features of the discharge opening are anticipated by claim 2 of Lee.
Regarding claim 13,
	The claimed features of the cabinet, drum, and tub comprising: first case, second case, first coupling surface, second coupling surface, and coupling protrusion are anticipated by claim 12 of Lee.
Regarding claim 14,
	The claimed features of the discharge opening are anticipated by claim 14 of Lee.
Regarding claim 15,
	The claimed features of the discharge opening are anticipated by claim 12 of Lee.
Regarding claim 22,
	The claimed features of the tub and drum are anticipated by claim 13 of Lee.
Regarding claim 24,
	The claimed features of the discharge opening are anticipated by claim 14 of Lee.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 6-7 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 6 and 18,

Regarding claims 7 and 19,
The closest prior art reference Juckemoller does not teach or suggest that the discharge opening is defined at a position offset in the widthwise direction from a central position of the auxiliary coupling protrusion between widthwise ends of the bottom surface of the water collecting portion.  Upon a comprehensive search no available prior art was able to teach or fairly suggest, singly or in combination, all features of the discharge opening configuration defined by claims 7 and 19 (in combination with intervening claims 3-5 and 15-17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711